In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00019-CV




        IN THE INTEREST OF J.R.B., A CHILD




         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 71,972




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION
       William Craig Burney appeals from a final contempt order stemming from his apparent

failure to pay child support. The order appealed from was signed February 20, 2014, and Burney

timely filed both a motion for new trial and a notice of appeal on March 10, 2014. See TEX. R.

CIV. P. 329b(a); TEX. R. APP. P. 26.1. The clerk’s record filed in this matter reflects that the trial

court granted Burney’s motion for new trial on May 6, 2014.

       By letter, we notified Burney that it appeared we lacked jurisdiction over the appeal

because of the trial court’s grant of a new trial. We afforded Burney fifteen days to demonstrate

proper grounds for our retention of the appeal. Having received no response, we sua sponte

consider our jurisdiction over the appeal.

       This Court has jurisdiction to decide appeals from final judgments and from interlocutory

orders as permitted by the Texas Legislature. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex. App.—El Paso 1997, no writ). A trial

court’s grant of a new trial deprives an appellate court of jurisdiction over the appeal. Boris v.

Boris, 642 S.W.2d 855, 856 (Tex. App.—Fort Worth 1982, no writ).




                                                  2
       The trial court’s timely grant of Burney’s motion for a new trial deprived this Court of

jurisdiction over this appeal. Therefore, we dismiss the appeal for want of jurisdiction. See TEX.

R. APP. P. 42.3(a), 43.2(f).



                                             Jack Carter
                                             Justice

Date Submitted:        July 17, 2014
Date Decided:          July 18, 2014




                                                3